GOLDMAN, MURRAY, Associate Judge.
This is an appeal from a final summary judgment and raises the issue: Who is responsible for the payment of sales tax for the sale, rental or use of tangible personal property when the agreement between the parties is silent as to which party bears the burden of payment of the State sales tax. The trial judge held that the lessor was responsible for payment of the tax. We agree and affirm.
We feel that the decision and reasoning of the court in Oven v. Dawirs, 419 So.2d 1186 (Fla. 1st DCA 1982), is applicable to the facts of this case.
AFFIRMED.
LETTS and GLICKSTEIN, JJ., concur.